*192■OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SB. CORDOVA DAVILA
Esta corte, en el caso de El Pueblo v. Noonan, recientemente resuelto (46 D.P.R. 724), ha sostenido el criterio de que una vez absuelto un acusado por el jurado, en virtud de orden perentoria de la corte, la causa queda terminada de un' modo definitivo, sin que pueda someterse al acusado a un nuevo juicio por el mismo delito imputado en la acusación. Asentimos a la opinión emitida en dicho caso, abrumados más bien que convencidos por repetidas decisiones de la Corte Suprema de California y principalmente por las conclusiones establecidas en el caso de Kepner v. U. S., 195 U. S. 134, citado y comentado en nuestra opinión.
No estamos obligados, sin embargo, a seguir la jurispru-dencia del Tribunal Supremo de California interpretando preceptos de ley que han sido puestos en vigor en Puerto Rico, si las conclusiones del referido tribunal son, a nuestro juicio, erróneas. En cuanto a la Corte Suprema de los Estados Unidos, es nuestro deber acatar y respetar sus decisiones, cuando interpreta preceptos de ley vigentes en nuestra Isla. Hecha esta salvedad, pasamos a exponer nuestro criterio so-bre esta importantísima cuestión que quizá algún día vuelva a ser sometida a la consideración del más alto tribunal de la nación.
El caso de autos nos hace fijar la atención nuevamente en las cuestiones resueltas en Kepner v. U. S., supra, desde que se dictó la sentencia original hasta su revisión por la Corte Suprema de los Estados Unidos. Thomas E. Kepner, abogado que practicaba su profesión en la ciudad de Manila, fué acusado del delito de estafa, por haber hecho uso de fondos pertenecientes a un cliente. El juzgado de primera instancia declaró absuelto al referido abogado. Contra esta senten-cia se estableció recurso de apelación. La Corte Suprema de Filipinas revocó la sentencia del juzgado de primera instan-cia, declaró culpable a Kepner y le condenó a un año, ocho meses y veintiún días de prisión, impidiéndole desempeñar *193cualquier cargo público o de confianza y privándole del de-recho del sufragio. Este caso puede distinguirse del que abora nos ocupa en que la causa no fue sometida a un jurado, sino a un juez de hecho y de derecho que apreció la prueba y decretó la absolución del acusado. En nuestro caso se trata de un error de derecho cometido por la corte inferior negando indebidamente la admisión de una prueba y ordenando al ju-rado un veredicto que declarase absuelto al acusado.
En el caso de Kepner v. U. S., supra, no surge de los he-chos que el juzgado de primera instancia de Manila, que dictó la sentencia original, fuese inducido por el acusado a incurrir en un error de derecho, y quizá por esta razón podría tam-bién distinguirse este caso de aquéllos en que aparece el pro-pio acusado provocando la comisión del error. ' Esta distin-ción, sin embargo, tendría que establecerse partiendo de la base de que el acusado únicamente puede aducir con éxito la alegación de former jeopardy cuando la decisión errónea de-la corte no ha sido provocada por él. No es ésta la jurispru-dencia establecida por el Tribunal Supremo de California. Cuando un jurado declara absuelto a un acusado accediendo a los deseos de la corte, aunque esta absolución se deba a un error craso y manifiesto provocado por el propio acusado, el tribunal californiano sostiene la teoría de que una revocación de la sentencia no conduciría a fin práctico alguno, porque el acusado no puede ser nuevamente juzgado por el mismo de-lito. No obstante, este mismo acusado, si solicita y obtiene la nulidad de una sentencia o veredicto dictado contra él, puede ser nuevamente juzgado por el mismo delito de que fué declarado convicto. Hopt v. Utah, 104 U. S. 631, 110 U. S. 574, 114 U. S. 488, 120 U. S. 430; Regina v. Drury, 3 Cox Crim. Cas. 544; S. C. 3 Car. & Kirw. 193; Commonwealth v. Gould, 12 Gray 171. De modo que de acuerdo con esta teoría el acusado ocupa una posición doblemente ventajosa, porque si es absuelto queda amparado por el precepto cons-titucional de que no puede ser nuevamente juzgado, y si es condenado puede solicitar la anulación del veredicto o la *194sentencia para tener la oportunidad de un nuevo juicio des-pués de haber sido convicto. Esta distinción no parece estar sostenida por la lógica. Si la alegación de former jeopardy es buena cuando el acusado resulta absuelto en virtud de un error de derecho de la corte de primera instancia, debería serlo también cuando se deja sin efecto a su ruego una sen-tencia o veredicto en virtud de errores cometidos contra él. No obstante, los tribunales sostienen que en este último caso el acusado no puede interponer con éxito la defensa de former jeopardy. Y si es así, y el principio establecido se basa en que es el propio acusado quien solicita la anulación de esa .sentencia o veredicto, a nuestro juicio lógicamente debiera 'establecerse el mismo principio cuando el acusado induce a '.la corte a incurrir en un error de derecho que culmina en su ¡absolución. Donde hay la misma razón debe aplicarse el mismo derecho. Conviene advertir que el Juez Holmes, como veremos más adelante, no acepta que pueda renunciarse un derecho fundamental garantizado por la Constitución. El eminente jurista entiende que el acusado no renuncia a nin-gún derecho, porque no existe doble jeopardy cuando se le juzga nuevamente dentro de una misma causa.
No cabe duda de que en estas condiciones la posición del .estado es asaz desventajosa. Los errores de derecho come-tidos en contra del acusado pueden ser revisados por las cor-tes superiores para darle al convicto la oportunidad de ser nuevamente juzgado, si los hechos que se le imputan consti-tuyen delito público; pero los errores cometidos en contra del estado no pueden ser corregidos aunque la ley conceda ex-presamente el derecho de establecer excepciones y de promo-ver una apelación. Las disposiciones de la ley para proteger los derechos del estado resultan baldías y completamente inú-tiles en el terreno de la práctica, porque no hay posibilidad de hacerlas efectivas. No acertamos a explicarnos la conce-sión de un nuevo juicio cuando se cometen errores de bulto contra el acusado, y la negación de ese nuevo juicio cuando se cometen errores fundamentales de derecho en contra del *195estado. Las opiniones emitidas por la mayoría y la minoría en el caso de Kepner v. U. S., supra, deben ser cuidadosa-mente estudiadas. En la opinión de la minoría, escrita por el Juez Holmes, se dice que un acusado no puede renunciar, y ciertamente no se entenderá que ha renunciado sin expre-sarlo así, derechos fundamentales de carácter constitucional. Hay peligro (jeopardy), según el eminente jurista, desde que se inicia el caso hasta que termina, y el caso no termina hasta que no ha sido definitivamente juzgado. El procedimiento es único y continuado, tocando a su fin cuando el acusado es condenado o absuelto, y la sentencia se hace firme por haber transcurrido el plazo señalado para apelar, cuando exista apelación, o por haberse resuelto definitivamente el caso por el tribunal de última instancia. A juicio del Juez Holmes el acusado pxxede ser juzgado en más de una ocasióix, siempre que se trate de una misma causa. Lo que no puede hacerse •dentro del precepto constitucional, es someter a un acusado a un nuevo proceso y a un ixuevo jxxicio, después de haber sido absuelto en un caso separado o independiente de aquél en que fué definitivamente juzgado.
En Kepner v. U. S., supra, el juzgado de primera instan-cia declaró absuelto al acusado. Apeló el ministerio público ■de esta sentencia, acogiéndose a una ley que autorizaba el •derecho de apelación. La Corte Suprema de Filipinas revocó la sentencia y declaró culpable al acusado. El caso fué lle-vado a la Corte Suprema de los Estados Unidos en virtud de un auto de errores. La sentencia fué revocada y el acu-sado declarado absuelto. El caso fué resuelto por una ma-yoría de cinco jueces contra cuatro. Disintieron los Jueces Holmes, White, McKenna y Brown. Se escribieron dos opi-niones disidentes: la primera por el Juez Holmes, con la •concurrencia de los Jueces White y McKenna, dice así:
“Lamento no poder convenir con la decisión de la mayoría de •esta corte. El caso es de suma importancia no solamente por su ■significación inmediata en la administración de la justicia en las Islas Filipinas, toda vez que las palabras usadas en la ley del Congreso *196figuran también en la Constitución, sino aun más porque la decisión necesariamente conlleva una interpretación de este último documento. Si, como es posible, la prohibición constitucional se extendiera a de-litos menos graves, Ex parte Lange, 18 Wall. 163, 173, habríamos establecido en el país una doctrina que abarca todo el derecho criminal, que, a mi juicio, tendría serias y graves consecuencias. A] presente existe en este país más peligro1 de que los criminales evadan la justicia, de que sean sometidos a opresión. Mas no me detendré a considerar o a exponer las consecuencias en detalle puesto que no se supone que tales consideraciones sean tenidas en cuenta por les jueces a no ser para inducirlos a aceptar una de dos interpretacio-nes, o como mi último recurso tácito en caso de duda. Es más per-tinente hacer notar que me parece que lógica y razonablemente no-puede decirse que un hombre ha sido puesto en peligro (jeopardy) más de una vez cuando se trata de una misma causa, no importa la frecuencia con que sede juzgue. El peligro es único y continuado’ desde el comienzo hasta el fin de la causa. Todos convienen en que el principio en su origen prohibía un juicio en una causa nueva o independiente cuando ya el reo había sido juzgado una vez. Pero-no existe regla alguna al efecto de que un hombre no puede ser juzgado dos veces en el mismo caso. Esta corte ha resuelto que un acusado puede ser juzgado por segunda vez, aun en casos de pena capital, si el jurado no se pone de acuerdo, United States v. Pérez,. 9 Wheat. 579; véase Simmons v. United States, 142 U. S. 148; Logan v. United States, 144 U. S. 263; Thompson v. United States, 155 U. S. 271, o, no obstante ponerse de acuerdo y haber llegado a un veredicto, si este último es anulado a virtud de las excepciones, tomadas por el acusado por error cometido durante el juicio. Hopt v. People, 104 U. S. 631, 635; 110 U. S. 574; 114 U. S. 488, 492; 120 U. S. 430, 442; United States v. Ball, 163 U. S. 662, 672. Aun puede juzgársele mediante una nueva acusación si la sentencia en la primera ocasión es anulada por haberse presentado una moción. Ex parte Lange, 18 Wall. 163, 174; 1 Bish. Crim. Law (5a. ed.j párrafo 998. Me referiré, además, a las opiniones de Kent y Curtís en People v. Olcott, 2 Johns. Cas. 301; S. C., 2 Day, 507, n.; United States v. Morris, 1 Curtis, 23, y a la bien reconocida decisión en el de State v. Lee, 65 Connecticut, 265.
“Si un estatuto concede al Pueblo el derecho a tomar excepciones, a mi juicio sería imposible sostener que la Constitución protegería al acusado de ser juzgado nuevamente. El peligro no sería mayor para el acusado, al ser juzgado por segunda vez a causa de un error-ele derecho a su favor, que al ser juzgado nuevamente por un error *197que le perjudicó. No importa que el acusado solicite el segundo juicio. En un caso de pena capital, como el de Hopt v. People, un hombre no puede renunciar, y ciertamente no puede considerarse que ha renunciado sin significarlo, derechos constitucionales funda-mentales. Thompson v. Utah, 170 U. S. 343, 353, 354. De ordi-nario tal renuncia no es expresada ni se piensa en ella. Además, no podría imaginarse que la ley niegue a un acusado el derecho a co-rregir un error fatal, a menos que renuncie otros derechos que de-bido a su importancia la Constitución de los Estados Unidos ha ga-rantizado expresamente en una de sus cláusulas.
“Podría decirse que cuando el acusado toma excepciones, sola-mente está tratando de deshacerse de un peligro y que en tanto en cuanto el veredicto le favorezca, como cuando se le declara culpable de homicidio mediante acusación de asesinato, el peligro seguirá sub-sistiendo, de acuerdo con algunas decisiones, para ser juzgado nue-vamente tan sólo por el delito menor, de suerte que el peligro sólo continúa con posibilidad de librarse del mismo. Soy de opinión que las decisiones a que se hace referencia son erróneas, mas asumiendo que sean ciertas, debemos considerar su posición en el momento en que sus excepciones son sostenidas. El primer veredicto ha sido anulado. El peligro por éste creado ha terminado y la cuestión que surge es qué debe hacerse con el acusado. Toda vez que en ese mo-mento ya no está en peligro por el primer veredicto, si un segundo juicio en el mismo caso equivale a un segundo peligro aun en lo que al delito menor se refiere, el acusado tiene derecho a que se le ponga en libertad. En vista de estas dificultades se ha sostenido que en principio el reo tiene ese derecho si en el primer juicio se comete un error de derecho. 1 Bish. Crim. Law (5a. ecl), párrafos 999, 1047. Pero aun Mr. Bishop admite que las decisiones se pro-nuncian en sentido contrario, y el punto ya ha sido resuelto en esta corte por los casos arriba citados. Habiéndose destruido por for-tuna ese mal, la necesaria alternativa es que la Constitución permite un segundo juicio en la misma causa. La razón, sin embargo, no es la existencia de la ficción de que un hombre se halla en peligro en caso de error, toda vez que puede admitirse que éste se halla en pe-ligro aun cuando el error sea patente de la faz de los autos como cuando se le juzga por razón de una acusación defectuosa, si la sen-tencia no es anulada. United States v. Ball, 163 U. S. 662. Ade-más, de ser cierta la ficción, ella sería igualmente cierta cuando el error de derecho se comete en favor del acusado. La razón que aduzco es que solamente puede haber un peligro en una causa. No *198be visto otra, a no ser la sugestión de renuncia, y a mi juicio ésa no puede subsistir.
“Si cuanto he dicho hasta aquí es correcto, no se necesitan ar-gumentos adicionales para demostrar que un estatuto puede autori-zar al Estado a apelar de la decisión de un magistrado para ante un tribunal superior, al igual que al acusado. Esto último ocurre diariamente, mas no hay duda de que el reo se halla en peligro mientras se somete a juicio ante el magistrado y que una condena o absolución de que no se apela impediría que se le procesara por se-gunda vez. Esto es lo que se resolvió, y es cuanto se decidió o in-dicó, pertinente a este caso, en el de Wemyss v. Hopkins, L. E. 10, Q. B. 378. Por las razones expuestas debe considerarse que un se-gundo juicio en la misma causa es tan sólo la continuación del pe-ligro que comenzó con el juicio en la corte inferior.”
Copiamos a continuación la opinión del Juez Asociado Sr. Brown:
“Bajo nuestro sistema de jurisprudencia anglosajón siempre he creído que un veredicto absolutorio dictado a virtud de una acusa-ción válida ponía fin al peligro, que ni en la misma corte ni en una corte de apelaciones podían entablarse ulteriores procedimientos para revisarlo, y que era en extremo dudoso si aun el Congreso podía constitucionalmente autorizar tal revisión.
“Admitiendo todo esto creo, sin embargo, que al hacer el prin-cipio extensivo a las Islas Filipinas, la intención del Congreso fue usar las palabras en el sentido que hasta ahora se les había dado en aquellas islas. Por aquella ley, que no conocía el juicio por ju-rado, el peligro no terminaba, si se apelaba para ante la audiencia o Tribunal Supremo, hasta que este último cuerpo actuara en el caso. Los procedimientos habidos ante la corte de primera instancia en todos los casos importantes eran revisables en apelación por el Tribunal Supremo, el cual actuaba finalmente sobre el caso y ponía fin al peligro. Este fué evidentemente el criterio del comandante militar en su orden general No. 58, y de la Comisión Filipina en la ley de 10 de agosto de 1901 (No. 194), que autorizaban una ape-lación para ante el Tribunal Supremo, aun después de haberse dic-tado sentencia absolutoria. Creo que ésta debió también ser la in-tención del Congreso, especialmente en vista de la sección 9 de la ley de Filipinas de julio 1, 1902, que dispone que ‘el Tribunal Supremo. y las cortes de primei’a instancia de las Islas Filipinas po-seerán y ejercerán jurisdicción en la forma ya provista . . . sujetá *199a la autoridad de dicbo gobierno para alterar la práctica y forma de procedimiento.’ Me parece imposible suponer que fuera la inten-ción del Congreso' poner en manos de un solo juez la facultad grande y peligrosa de absolver definitivamente los criminales más notorios.”
El Juez Brown se refiere a una ley del Congreso, apro-bada en 1902, para la administración de los asuntos relacio-nados con el gobierno civil en las Islas Filipinas, cuya ley, entre otras cosas, disponía que ninguna persona sería colo-cada en peligro de ser castigada dos veces por el mismo de-lito. Como liemos dicbo, la ley de Filipinas concedía al go-bierno, lo mismo que al acusado, el derecho de establecer el correspondiente recurso de apelación. La mayoría de lá corte resolvió que esta Ley había sido derogada por la ley del Congreso prohibiendo que un acusado fuese por segunda vez puesto en peligro (jeopardy) por el mismo delito. La opi-nión disidente del Juez Brown 'trata de armonizar la ley de Filipinas con la ley aprobada por el Congreso. En la opi-nión de la mayoría se citan preceptos del Fuero Beal y de las Siete Partidas, según los cuales una persona absuelta de un delito en virtud de una sentencia válida no puede ser acu-sada después por el mismo delito excepto en ciertos y deter-minados casos. Bajo este sistema de leyes, según la mayoría, el juicio se consideraba como un procedimiento continuado, quedando el acusado protegido contra una segunda convicción después que el juicio final había sido terminado en la debida forma legal. Es de notarse que esta doctrina se acerca mu-cho a la teoría sostenida en la opinión de la minoría escrita-por el Juez Holmes.
El caso de El Pueblo v. Noonan y el que en estos momen-tos nos ocupa, constituyen un ejemplo de la posición desven-tajosa del estado para defender los derechos que le han sido confiados. Para nosotros es claro que en ambos casos la corte incurrió en error. Estamos de acuerdo con las conclusiones establecidas en la opinión emitida por el Juez Presidente Sr. del Toro en el caso de autos en cuanto al error de la corte *200negando la admisión de cieria prueba y ordenando la abso-lución perentoria del acusado.
En el caso de El Pueblo v. Noonan; el Pueblo ofreció prueba tendente a demostrar que el día 5 de noviembre de 1931, entre una y dos de la tarde, se dirigía del Condado ba-cía San Juan, por el puente “Dos Hermanos” que se tiende sobre la babía del Condado, un truck de la Porto Rican Express Co., conduciendo unas cajas de mercancías; que dicbo truck venía guiado por Antonio Cruz Jiménez; que en dicbo truck venían también sentados en las cajas Carmelo Torres, mirando bacía delante, y Santiago Rodríguez, mirando bacía atrás; que el truck era conducido por la orilla derecha del puente del Condado para San Juan, que era la que le corres-pondía ; que cuando babía caminado el truck dentro del puente como una cuarta parte del mismo, apareció en el puente de-trás del truck, esto es, en la misma dirección, un automóvil de turismo, guiado por el acusado a mucba velocidad, y le pasó al truck y al pasarle le dió un golpe terrible por el lado izquierdo que lo lanzó a la laguna, dando el truck una vol-tereta y quedando volcado en la laguna, con el frente para el Condado; que el truck se fué a la laguna con todos sus ocupantes, resultando Torres y Rodríguez con serias contu-siones, y Antonio Cruz Jiménez, que lo guiaba, muerto por contusiones recibidas al quedar pillado su cuerpo debajo del truck al arrastrarle éste en su caída a la laguna.
La prueba anteriormente relacionada demuestra clara-mente que la corte inferior incurrió en error al ordenar la absolución perentoria del acusado. Esa prueba ba debido ser sometida al jurado, único juez llamado a resolver las cuestio-nes de becbo y determinar el grado de credibilidad que deban merecer los testigos. Si la prueba es débil o si no lo es, si merece crédito o si no debe ser creída, es cuestión a deter-minar por los jueces de hecho y no por el juez que preside el tribunal, que únicamente debe intervenir en las cuestiones de derecho sometidas a su consideración.
En el estado de California no se concede a los jueces la *201facultad de ordenar perentoriamente la absolución del acu-sado. Allí el juez debe limitarse a recomendar la absolución. El jurado, sin embargo, puede actuar con entera libertad a pesar de la recomendación del juez. El artículo 257 de nues-tro Código de Enjuiciamiento Criminal concede al juez la fa-cultad de ordenar perentoriamente al jurado que absuelva al acusado. Si la misión del jurado es simplemente obedecer, bay que convenir en que sus funciones como cuerpo delibe-rativo quedan anuladas desde el momento en que se convierte en un mero ejecutor de la voluntad del juez. En estas con-diciones, aunque el veredicto aparezca firmado por el jurado, la verdad es que la absolución quien la decreta es el juez.
El Juez Brown manifiesta su asombro, y basta considera imposible suponer que fuera la intención del Congreso poner en manos de un solo juez la facultad grande y peligrosa de absolver definitivamente a los criminales más notorios. El espíritu de las instituciones americanas es amparar al ino-cente, no tender sobre el culpable el manto de la inmunidad. La teoría del former jeopardy tiene por objeto evitar que la prosecución se convierta en persecución; no impedir que el estado, por medios lícitos y legales, pueda continuar una causa basta que sea definitivamente resuelta por los tribuna-les de apelación. Kepetimos que el caso de Kepner v. U. S., supra, no es igual al que en estos momentos nos ocupa. La Corte Suprema de los Estados Unidos no ba resuelto que decretada una absolución por el jurado en virtud de un man-dato perentorio de la corte, no pueda hacerse uso de un de-recho de apelación concedido por la ley, para que en caso de que se baya cometido un error craso en contra de los dere-chos del estado, se ofrezca la oportunidad de subsanarlo me-diante un nuevo juicio, como cuando se decreta la nulidad de una sentencia o veredicto a solicitud del propio acusado. En el caso de Kepner el juzgado de primera instancia decretó la absolución apreciando los hechos y aplicando el derecho: en el caso presente la prueba no pudo ser apreciada por los jue-ces de hecho llamados a dictar el veredicto.